Citation Nr: 1106798	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-00 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for hypertension, to include 
as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to PTSD.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION


The Veteran served on active duty from November 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision, by the North 
Little Rock, Arkansas, Regional Office (RO).  

On September 14, 2009, the Veteran and his spouse appeared at the 
RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran does not have hypertension that is related to 
active military service; hypertension has not been caused or made 
worse by PTSD.  

2.  The Veteran does not have erectile dysfunction that is 
attributable to his active military service; erectile dysfunction 
has not been caused or made worse by PTSD.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated during active 
military service; nor may hypertension be presumed to have been 
incurred therein; hypertension is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).  

2.  The Veteran does not have erectile dysfunction that is the 
result of disease or injury incurred in or aggravated during 
active military service; ED is not the result of or proximately 
due to service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in July 2007 from the RO to the Veteran, which was 
issued prior to the RO decision in September 2007.  That letter 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence not 
already of record that would need to be obtained for a proper 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  The 
Veteran has not contended that any evidence relative to the 
issues decided herein is absent from the record.  The Veteran has 
not been afforded an examination on the issues decided herein.  
However, a review of the Veteran's service records contains no 
indication of hypertension or erectile dysfunction.  In addition, 
the Veteran has provided no information regarding the etiology of 
these disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA examination is required when, in part, the information of 
record establishes an event, injury, or disease in service and 
indicates that current disability may be associated with the 
established in-service event, injury, or disease.)  In the 
present case there is only the Veteran's unsubstantiated 
allegation that his currently diagnosed hypertension and erectile 
dysfunction are related to service, without information 
establishing an in-service event.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).  His allegation of secondary service 
connection is likewise unaccompanied by any other information 
suggesting a medical relationship.

Accordingly, the Board finds that VA has satisfied its duty in 
apprising the Veteran as to the evidence needed, and in obtaining 
evidence pertinent to his claims under the VCAA.  

II.  Background

The Veteran served on active duty from November 1966 to July 
1968.  The service treatment records (STRs) are negative for any 
complaints, findings or diagnosis of hypertension or erectile 
dysfunction.  On the occasion of his separation examination in 
July 1968, clinical evaluation of the heart and the genitourinary 
system was normal.  Blood pressure reading was 118/76.  The 
Veteran denied any genitourinary problems or high blood pressure 
in a report of medical history completed at that time.  

By a rating action in August 1983, service connection was 
established for PTSD, evaluated as 30 percent disabling, 
effective July 1, 1983.  Subsequently, in a December 1992 rating 
action, the RO increased the evaluation for PTSD from 30 percent 
to 50 percent, effective September 1, 1992.  

Of record are VA progress notes dated from March 1998 through 
January 2002, which shows that the Veteran was diagnosed and 
treated for hypertension; he was placed on medication for 
elevated blood pressure.  A VA hospital report shows that the 
Veteran was admitted to a VA hospital with complaints of 
abdominal pain.  His blood pressure was 189/102.  Clinical 
evaluation of the heart showed regular rate and rhythm without 
murmurs, rubs, or gallops.  No pertinent diagnosis was noted.  
During a clinical visit in June 1999, blood pressure reading was 
150/103; the diagnosis was hypertension.  VA progress notes in 
July 1999, October 1999 and January 2000 reflect diagnoses of 
hypertension.  

The Veteran's claim of service connection for hypertension and 
erectile dysfunction secondary to PTSD (VA Form 21-4138) was 
received in June 2007.  Submitted in support of his claim were 
copies of prescriptions issued by the VA for Vardenafil in August 
2007 and Nifedipine in June 2008.  These medications are for 
treatment of hypertension and erectile dysfunction; the 
medication for hypertension noted that one side effect was that 
sexual problems may occur.  

VA progress notes dated from July 2007 to September 2008 show 
that the Veteran received follow-up evaluation for hypertension 
and was taking medication for erectile dysfunction.  

At his personal hearing in September 2009, the Veteran indicated 
that he has been suffering from PTSD for the past 40 to 42 years, 
and he has been self medicating through the use of alcohol and 
cocaine.  The Veteran also reported that he has been involved in 
many stressful situations, including being shot 4 times and 
stabbed three times.  The Veteran maintained that the stress 
caused by his PTSD and the medications that he was taking for his 
disorder had led to the development of hypertension and erectile 
dysfunction.  The Veteran testified that, as a result of the 
problems caused by his PTSD, he now has to take blood pressure 
medication and has virtually no sex life.  The Veteran related 
that his psychiatrists have indicated that symptoms of PTSD can 
cause an elevation of blood pressure; however, he was unable to 
identify the doctor who expressed that opinion.  

III.  Analysis

Service connection may be awarded for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"--the so- called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not 
mean that any manifestation in service will permit service 
connection.  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  

Certain chronic diseases, including hypertension, may be presumed 
to have been incurred during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be established for disability that is 
proximately due to or the result of a service- connected disease 
or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, 
that disability that is proximately due to or the result of a 
service-connected disease or injury shall be service connected. 
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  The Court has clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that 
a service-connected disorder has aggravated a nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Prior to the Veteran's claim, there was an amendment made to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  It was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  

As to secondary service connection, there must be (1) evidence of 
a current disability; (2) evidence of a service-connected disease 
or injury; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because of an approximate balance of positive and 
negative evidence that does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  

A.  Hypertension

Upon review of the record, the Board concludes that service 
connection is not warranted for hypertension.  The Board observes 
that there is no evidence of hypertension during the Veteran's 
military service.  STRs do not show any in-service complaints, 
findings, or diagnoses of hypertension or any other potentially 
related disease or disability.  The Veteran's July 1968 
separation examination, which includes a systolic blood pressure 
reading of 118 and a diastolic reading of 76, notes that the 
Veteran had a normal heart and vascular system.  Additionally, 
there is no indication in the record that hypertension was 
manifested within one year of the Veteran's discharge from active 
service.  In fact, the first mention of hypertension was in March 
1998, over 29 years after active service.  The lapse in time 
between service and the first diagnosis weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a lengthy 
period of time wherein the Veteran has not complained of or 
experienced the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

Although the VA treatment records reflect current diagnoses of 
hypertension and note that the Veteran is receiving medication 
for hypertension, they do not indicate a link between this 
condition and the Veteran's active military service.  There is 
also no probative evidence of record linking his hypertension to 
the service-connected PTSD.  The only suggestion of a link is the 
Veteran's own surmise, which is unsupported by any other 
evidence.

The Veteran is competent to report his current symptoms, but his 
reports must be weighed against the medical evidence of record.  
Barr, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); cf. Jandreau, 
supra.  To the extent that the Veteran has indicated that he 
currently suffers from hypertension caused by his PTSD, it should 
be noted that medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, a layman such as 
the Veteran, without the appropriate medical training or 
expertise, is not competent to provide an opinion on a medical 
matter such as the relationship between hypertension and a 
psychiatric disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring medical 
knowledge).  Hence, his assertions in this regard have no 
probative value.  

Put simply, the evidence does not establish that the Veteran had 
hypertension during active service or within one year of 
separation from active service, or that his hypertension is 
otherwise related to active service.  Accordingly, hypertension 
was not incurred in or aggravated by service, nor may it be 
presumed to have so been incurred.  Also, the evidence shows no 
relationship between the Veteran's hypertension and his service-
connected PTSD.  There is no proof of causation and no proof of 
aggravation.  Hence, hypertension is not proximately due to or 
the result of a service-connected disease or injury.  The 
preponderance of the evidence is against the claim, and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. 
App. at 55.  Service connection for hypertension is denied.   

B.  Erectile Dysfunction

After review of the evidence, the Board concludes that the 
Veteran is not entitled to service connection for erectile 
dysfunction.  Initially, the Board notes that the medical 
evidence of record indicates that the Veteran is taking 
medication for erectile dysfunction.  However, the Veteran's 
service treatment records are negative for any findings, 
notations, or documentation of erectile dysfunction.  Indeed, the 
July 1968 separation examination report does not reveal any 
notations related to erectile dysfunction.  Further, there is no 
competent medical evidence that the Veteran suffered from 
erectile dysfunction in service or evidence that provides an 
etiological link between the Veteran's erectile dysfunction and 
active military service.  The only information suggesting a link 
to military service is the Veteran's allegation that his current 
erectile dysfunction is related to his already service-connected 
PTSD.  The Board acknowledges that the Veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he sustained certain injuries during 
service or that he experienced certain symptoms.  However, the 
Veteran is not competent to diagnose any medical disorder or 
provide an opinion as to the cause or etiology of any current 
disorder.  This is because he does not have the requisite medical 
knowledge or training.  See Espiritu v Derwinski, 2 Vet. App. 492 
(1992).  As such, the Veteran's assertions regarding the etiology 
of his current erectile dysfunction are of no evidentiary value.  
In light of the above, the Board finds that the Veteran's claim 
of entitlement to service connection for erectile dysfunction 
must be denied.  

As noted above, the record indicates that the Veteran currently 
suffers from erectile dysfunction; and, he is service connected 
for PTSD.  Thus, elements (1) and (2) of Wallin are met.  
However, there is no medical evidence of record relating the 
Veteran's erectile dysfunction to his service-connected PTSD.  

Upon review of the evidence of record, the Board finds that the 
preponderance of the evidence weighs against service connection 
on a secondary basis.  Although the Veteran has erectile 
dysfunction, there is no medical evidence relating the Veteran's 
erectile dysfunction to his service-connected PTSD.  In making 
this determination, the Board acknowledges that the Veteran 
submitted a prescription receipt for Nifedipine; and, one of the 
side effects for the medication includes sexual problems.  
However, the prescription form clearly indicates that Nifedipine 
is used for treatment of high blood pressure, not PTSD.  As the 
hypertension is not connected to service, the erectile 
dysfunction is not shown to be related to a service-connected 
disability.  Thus, the evidence also does not establish service 
connection for erectile dysfunction on a secondary basis.   

The Board has considered the Veteran's own statements that his 
erectile dysfunction is related to his service-connected PTSD.  
With respect to the etiology of a medical disorder, a layperson 
is generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient in 
certain instances related to medical matters.  Specifically, the 
Federal Circuit commented that such instances include 
establishing a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.  Similarly, the Court 
has held that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Here, the Veteran's contentions regarding a relationship between 
his erectile dysfunction and his service-connected PTSD are not 
statements about symptomatology, an observable medical condition, 
or a contemporaneous medical diagnosis.  Rather, these 
contentions are statements of the effect of a service-connected 
disability on his erectile dysfunction.  Such statements clearly 
fall within the realm of opinions requiring medical expertise.  
The Veteran has not demonstrated any such expertise.  Hence, his 
contentions are not competent medical evidence of causation or 
aggravation.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for erectile dysfunction on a direct and 
secondary basis.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Consequently, the benefit sought on 
appeal with respect to the claim must be denied.  

Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against this service connection 
claim.  The Veteran's claimed erectile dysfunction is not 
traceable to disease or injury incurred in or aggravated during 
active military service, nor is it etiologically related to his 
service-connected PTSD.  


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected PTSD, is denied.  

Service connection for erectile dysfunction, to include as 
secondary to service-connected PTSD, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


